ANTHONY L. RICCO
ATTORNEY AT LAW -
20 VESEY STREET, SUITE 400 HAP Ray, ,
NEW YORK, NEW YORK 10007 "FF #AHE |
TEL (212) 791-3919 FAX (212) 964-2926
tonyricco@aol.com

  

February 14, 2020

By E.C.E
Hon. John G. Koeltl

United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

 

Re: United States v. Calvin Burnett, Docket Ne. 19 Cr. 003 (JGK)
Dear Judge Koeltl:

The purpose of this letter is to request an amended Order granting a temporary
modification of the conditions of pretrial release, to permit the defendant, Calvin Burnett, to be
able to travel with his common law wife, Ms, Lillian Truman, to attend the funeral of Ms.
Truman’s brother in Syracuse, New York, on Monday, February 17, 2020; however, instead of
traveling from Albany, New York to Syracuse, New York on Monday, February 17, 2020, and
returning home on Tuesday, February 18, 2020, for which such permission was previously
requested and granted by the court, Calvin Burnett now seeks permission to modify his travel
plans to travel from Albany, New York to Syracuse, New York, one day earlier, on Sunday,
February 16, 2020, and returning home on the evening of Monday, February 17, 2020. This
change in plans is necessitated by a doctor’s appointment that Ms. Lillian Truman has scheduled
for the morning of Tuesday, February 18, 2020, which counsel was just made aware of.

Thank you for your Honor’s attention to this matter, and counsel apologizes for any
inconvenience that this has caused, — |

Respectfully submitted,
L. Ricco Cm Mel
Anthony L, Ricco neat by -

ALR/jh (9 fA 2

ce: A.U.S.A. Michael Krouse (By E.C.F.)

 
